Citation Nr: 0904631	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
2000 to May 2002.  His DD Form 214 also indicates that he had 
an additional 5 months and 26 days of unverified active 
service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Jurisdiction over his claims was subsequently 
transferred to the RO in Newark, New Jersey, and that office 
forwarded the appeal to the Board.

In December 2006, the Board remanded all of the present 
claims on appeal to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration.  In 
August 2008, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claims and returned the 
file to the Board for further appellate review.  The same 
SSOC was also reissued in October 2008.  As such, the Board 
is deciding the claims for service connection for a low back 
disorder, a right knee disorder,  neck disorder, and a 
bilateral ankle disorder.


FINDINGS OF FACT

The veteran does not have any current disabilities involving 
his low back, neck, right knee, or ankles.


CONCLUSION OF LAW

Low back, neck, right knee, and bilateral ankle disorders 
were not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2002.  This letter informed him of the evidence required to 
substantiate his claims, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  In 
addition, a March 2006 letter also complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claims.  After providing that additional 
Dingess notice, the RO went back and readjudicated the 
veteran's claims in the April 2006 SSOC, and subsequently in 
the August 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and arranged for several VA compensation 
examinations.  Also, upon remand by the Board, the RO 
attempted to obtain additional VA treatment records, but 
these efforts proved futile, as no such records appeared to 
be available.  Consequently, there is no reason to make 
further requests for these records.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c)(1) and (e).

The Board specifically remanded these claims to the AMC in 
December 2006 to obtain an opinion regarding a possible link 
between the veteran's military service and his allegations of 
current disorders involving his low back, neck, right knee, 
and ankles.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Inexplicably, he failed to report for his 
scheduled VA examinations in June 2008.  The Board is 
therefore left to decide the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).

It appears that the veteran may have failed to appear for his 
scheduled examinations because he moved without informing the 
RO of his current address of record.  Therefore, it is 
uncertain whether he has received any of the RO's most recent 
correspondence, including notice of his examinations.  But as 
the Court held in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  For VA 
purposes, "notice" means written notice sent to a claimant 
at his or her most recent address of record.  38 C.F.R. 
3.1(q) (2008).  The presumption of administrative regularity 
does not diminish the claimant's responsibility to keep VA 
informed of changes of address.  If he does not do so, VA is 
not obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

VA regulation provides that, when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2008). Also, the Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

So in light of the veteran's failure to report for his VA 
examinations, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court. 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

II.  Merits of the Claims

Service connection is granted if it is shown the veteran has 
a disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 
1043 (Fed. Cir. 1994).  

In this case, the Board finds that the veteran's claims fail 
because the most probative medical evidence indicates that he 
does not have any current disabilities involving his low 
back, neck, right knee, or ankles.  Proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation only may be awarded to 
an applicant who has disability on the date of his 
application, not for past disability).  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's back, neck, right knee, and ankles were 
examined for VA compensation purposes in August 2002 and 
November 2004.  When examined in August 2002, the examiner 
found no objective clinical findings concerning the veteran's 
low back, right knee, neck, and ankles.  The lack of 
objective findings is consistent with X-rays performed at 
that time, all of which were normal.  Based on the veteran's 
complaints of joint pain, however, the examiner diagnosed the 
veteran with (1) cervical strain with minimal limitation due 
to pain, (2) lumbar strain with minimal limitation due to 
pain, (3) lumbar instability with muscle spasm, (4) bilateral 
ankle strain with minimal functional loss due to pain, and 
(5) patellofemoral pain syndrome with minimal functional loss 
due to pain.  

When examined in November 2004, a different VA examiner also 
noted the lack of objective clinical findings concerning the 
veteran's low back, right knee, neck, and ankles.  This time, 
however, the examiner declined to offer a diagnosis to 
account for the veteran's subjective complaints of pain.  
Instead the examiner concluded that "[The veteran] has a 
totally normal examination of his bilateral ankles, right 
knee, neck and low back.  His normal examination is at odds 
with his stated frequency of pain."  Again, X-rays of these 
joints revealed no significant findings.  

In light of these examination reports, the Board finds that 
the veteran has no current disability concerning his low 
back, neck, right knee, and ankles.  The Board acknowledges 
that the August 2002 report lists diagnoses for each of these 
joints.  However, the Board places greater probative value on 
the November 2004 report, which indicates that the veteran 
has no diagnoses to account for his subjective complaints of 
pain, since this conclusion is consistent with the fact that 
no objective clinical findings were shown at either 
examination.  In contrast, the August 2002 examiner's failure 
to explain how he arrived at the diagnoses when there were 
simply no objective findings significantly limits the 
probative value of the diagnoses in his report.  

For these reasons, the Board places greater probative value 
on the November 2004 VA examination report which concludes 
that none of the veteran's complaints of pain can be 
attributed to a clinical diagnosis.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Thus, the veteran has not meet the essential element that he 
has a current disability involving his low back, neck, right 
knee, and ankles.  And in the absence of a current disability 
involving these joints, his claims must be denied.  See 
Degmetich, 8 Vet. App. at 210-11; 104 F.3d at 1332 (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

But even assuming for the sake of argument that he has a 
current disability pertaining to his low back, right knee, 
neck, and ankles, the claims would still fail because there 
is still no competent evidence of a link between any of these 
claimed disorders and his period of active military service.  
Boyer, 210 F.3d at 1353; see Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The STRs showed 
treatment for pain, strains, and sprains of the low back, 
neck, knee, and ankle, but none showed evidence of a chronic 
disability pertaining to these joints in service.  The 
veteran also failed to report to VA examinations to determine 
whether he currently has disorders involving his low back, 
neck, right knee, and ankles as a result of service, which 
may have provided probative evidence in support of his claim.  
38 C.F.R. § 3.655.

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claims.  While 
he may well believe that he has disabilities involving low 
back, neck, right knee, and ankles as a result of service, as 
a layman without medical expertise, he is not qualified to 
render medical opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for low back, neck, right knee, and 
bilateral ankle disorders.  Thus, there is no reasonable 
doubt to resolve in the veteran's favor, and his claims must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.   § 3.102.  


ORDER

The claim for service connection for low back disorder is 
denied.

The claim for service connection for neck disorder is denied.

The claim for service connection for right knee disorder is 
denied.

The claim for service connection for bilateral ankle disorder 
is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


